DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks, filed 15 July 2021, in the matter of Application N° 16/545,864.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Petition to Revive the application from abandonment has been GRANTED as of 2 November 2021.
Claims 1, 3, 5, 6, 9, and 11-26 are pending, where claims 17-20 remain withdrawn from consideration.
Claims 2, 7, 8, and 10 have been canceled.  Claims 21-26 have been added and support for the limitations has been provided.
Claims 1, 3, 5, 11, and 16 have been amended.  Claim 1 has been amended to remove the recitations of Vitamin A, retinoic acid, and zinc sulfate, while adding the canceled limitations of claim 2.  Claim 3 has been narrowed to recite retinyl acetate.  Claim 5 has been narrowed to recite a combination of retinyl palmitate and retinyl acetate.  Claim 11 has been amended to remove zinc stearate.  Claim 16 has been amended to broaden the recitation or zinc sulfate to zinc salt.
No new matter has been added.
Thus, claims 1, 3, 5, 6, 9, 11-16, and 21-26 now represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.

Withdrawn Objection
Objection to the Specification
Applicants’ amendment to the instant specification removing the https:// designations from the cited websites is adequate in overcoming the previously raised objection.

Maintained Objections/Rejections
The following objection and rejection are maintained from the previous Office Correspondence dated 15 January 2021 since the art that was previously cited continues to read on the amended and newly recited limitations.

Specification
The disclosure remains objected to because of the use of the terms on pages three, four, and thirteen which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Response to Arguments
Applicants’ response with regard to the objection to the specification on the grounds of the use of tradenames and trademarks have been fully considered but they are not persuasive. 
Applicants state that they believe that the trade names or marks noted in the application are marked as such and every effort has been made to prevent or use in any manner which might adversely affect their validity in commercial marks.
In response, the Examiner respectfully disagrees and maintains that not all of the trade names and trademarks have been accounted for and defined.  Of particular note is the tradename: Alisitol, which is neither designated with the appropriate level of marking nor is it defined.
For these reasons, Applicants’ arguments are found unpersuasive.  Said objection is therefore maintained and Applicants are directed to MPEP §608.01(v) regarding this issue.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 6, 9, 11-16, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al. (US Pre-Grant Publication Nº 2008/0153757 A1) in view of Meehan et al. (USPN 7,700,083 B2) and Wisniewski et al. (WO 2000/032155 A2), and as evidenced by Hagerman (2002), and Kähkönen et al. (JSFA; 2003). [emphasis added to reflect added and canceled claims]
The amended limitations recited in claim 1 are directed to a composition which comprises: a retinoid, a polyphenol, and a zinc salt.  Both the retinoid and zinc salt components are further limited with claim 1 in terms of their respective Markush groups of species.  The recited polyphenol is further limited in terms of being obtained from blueberry, bilberry, sloe, chokeberry or combinations thereof.
Claim 3 recites that the retinoid is retinyl acetate.  Claim 5 narrows the retinoid recitation to a combination of retinyl palmitate and retinyl acetate.  Claim 6 recites that the retinoid is retinyl palmitate.
Claim 9 as discussed above, repeats the amended recitation of claim 1(b), but parenthetically adds the genus/section designation for each of the blueberry, sloe, and chokeberry species.  As discussed above, the claim is considered to provide the same scope of recited subject matter as is presented in claim 1. 
Claims 11 and 12 recite narrowed limitations to the zinc salt (e.g., zinc gluconate).
Claims 13 and 16 recite ranges and amounts for the claimed components.  The Examiner will consider the limitations of these claims to be met where percentages of the components are disclosed in the art as well.  Notably, the claims recite that the composition will comprise amounts such as these, but offer no limitation with respect to the total composition.
Lastly, claims 14 and 15 recite additional components that are present in the claimed composition (i.e., hormone, enzyme, carrier, etc.). 
Beeson discloses a skin cream composition which comprises an amount of a non-toxic zinc salt (see e.g., Abstract).  Paragraph [0017] teaches further that the amount of zinc salt will be present in an amount ranging from about 0.1 wt% to about 5 wt% of the composition.  Zinc sulfate is disclosed as being the preferred form of salt.
Paragraph [0030] teaches that it is desirable to other naturally occurring antioxidants in the practiced skin cream.  Extracts which may be used are taught as being rich in polyphenolic antioxidants including condensed proanthocyanidins.  Such polyphenolic antioxidants can be used in the skin cream individually or in various combinations to protect the skin from free radical oxidative attack.  Paragraph [0050] provides added teaching of agents which stimulate the synthesis of dermal or epidermal macromolecules and/or prevent their degradation; among those agents listed are extracts of blueberry.
Regarding the recited fruit origins of the instantly claimed polyphenol, the Examiner thus concludes that a person of ordinary skill in the art at the time of the filed invention would have clearly understood from the disclosures of the two paragraphs that the practiced compositions of Beeson teach and suggest the use of such polyphenols.  A person of skill in the art will additionally, immediately recognize that the source of proanthocyanidins (aka condensed tannins; Hagerman; 2002) are commonly obtained from such natural sources as blueberries, bilberries, sloe, and chokeberries, among many other berry sources.  Their use as antioxidant agents or free radical scavengers is widely known and established as evidenced by such state of the art teachings as Kähkönen et al. (JSFA; 2003).
Regarding the last of the three components of claim 1, the Examiner notes that the practiced compositions of Beeson also teach including agents for stimulating the proliferation of fibroblasts or keratinocytes and/or keratinocyte differentiation.  These agents are defined in ¶[0054] as especially comprising retinoids and their esters, such as retinyl palmitate.
The foregoing is considered to teach and suggest the limitations recited in claims 1, 3, 5, 6, and 9.
The limitations recited by claim 14 are considered to be taught and suggested by ¶[0048], for instance, wherein it is disclosed that the free-radical scavengers which may be used in the composition, may additionally include certain enzymes such as catalase, superoxide dismutase, lactoperoxidase, glutathione peroxidase, and quinone reductases.
The limitations recited in claim 15 are considered to be immediately met by such showings of “a pharmaceutically acceptable carrier” (see e.g., Abstract). 
Where the teachings of Beeson are considered to be initially deficient is with respect to the recited limitations of claims 11 and 12.  Of particular note is that while Beeson does teach that the non-toxic zinc salts will preferably be a water soluble zinc salt such as zinc sulfate, the reference does not expressly teach that the gluconate form as part of the soluble zinc salts.
Meehan discloses a liquid solution for topical application to the skin wherein said composition consists of solutes and a solvent (see e.g., Abstract; claim 1).  Among the solutes which are used in the practiced topical formulation are zinc gluconate and bioflavonoids (see e.g., claims 1 and 8-11, and Tables I and II).  Regarding the former, the reference additionally teaches that zinc gluconate is advantageously included “for its outstanding role in the formation of “zinc fingers.” A zinc finger is a structure which is 30 amino acids long and is tightly bound with an atom of zinc. Zinc fingers are known for their beneficial interaction with DNA to regulate the activity of genes. Furthermore, it has long been recognized that zinc is capable of maintaining the integrity of biological membranes by protecting them against oxidative injury” (see col. 5, line 60 to col. 6, line 1).
Having considered the combined teachings of Beeson and Meehan, the Examiner concludes that a person of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of successfully producing the recited composition.  More specifically, the Examiner concludes in view of the two disclosures, that the skilled artisan would have had a very high expectation of being able to produce a topical skin composition which functions as an antioxidizing, radical-scavenging agent using either the preferred zinc sulfate as taught by Beeson or modifying Beeson’s more generic, water-soluble, non-toxic zinc salt to alternatively include zinc gluconate as taught by Meehan.  Both compounds are expressly disclosed as providing the same cosmetic functionality and would therefore be readily interchangeable with one another.  See MPEP §2144.06(II).
The limitations recited in each of claims 13 and 15 are directed to ranges or specific amounts of each of the ingredients recited in claim 1.  The Examiner acknowledges, as mentioned above, that both of the claims respectively present their limitations in terms of a mass range and amounts of each of the claimed components.  However, it is similarly noted that neither claim recites that the amounts are with respect to any final weight or volume of the claimed composition.  Stated another way, neither claim presents its recitation with any relativity as to what the total composition is or the totality of its contents.  To this end, the Examiner acknowledges the mass recitations, but also submits that alternative disclosures in the art (i.e., wt%, %w/v, etc.) will be considered to teach and suggest the limitations of the claims.
In the instant case, the Examiner notes that Beeson teaches that the non-toxic zinc salt component of its practiced invention will be present in a weight percent ranging as broadly as about 0.1-5 weight percent.  See ¶[0017].
Beeson also teaches that adjuvants such as antioxidants may be present in an amount ranging from 0.01-20% by weight relative to the total composition.
Lastly, Beeson teaches and suggests including retinoids as part of the topically applied compositions, although, the Examiner concedes that there are no particular ranges or amounts which are expressly taught.
With respect to each of those amounts and ranges which are taught and suggested, the Examiner additionally concedes that none expressly read on those which are instantly recited.
Despite this perceived deficiency, the Examiner concludes that the claimed limitations would have been rendered prima facie obvious by the prior art and would have guided the ordinarily skilled artisan to the instantly claimed composition.
The broader teachings of Beeson with respect to the zinc salt are considered to teach the limitations.  Therein, the Examiner notes that the Examples teach compositions which appear to have final masses of about 13.85 grams (Ex. 1), 12.85 grams (Ex. 4), and 13.75 grams (Ex. 10).  However, in view of MPEP §2123, the Examiner submits that a reference is to be considered for everything that it would convey to a person of ordinary skill in the art.  Noting that the zinc salt may present in amounts as small as 0.1 wt%, the skilled artisan would similarly expect that the practiced compositions teach and suggest amounts of zinc salts (e.g., sulfate) as low as 12.85 mg, for instance.
Similarly calculated, the skilled artisan would understand that the polyphenol (antioxidant) component is taught and suggested as being present in an amount ranging from 0.01-20 wt% of the composition.  See ¶[0030] and ¶[0034].  From this, the skilled artisan would be adept at calculating that a composition would comprise a polyphenol compound ranging from 1.285 mg to 2.57 grams, using the mass of the composition of Example 4 as an example.
Though the reference does not teach a weight range for the retinoid compounds it includes, amounts for including such compounds in skin care compositions are certainly present and well-established in the art.
Remediation of this deficiency is provided in the teachings of Wisniewski et al. which is directed to skin care compositions which contain zinc salts and retinoids (see e.g., Abstract and claim 1).  Readily disclosed zinc salts practiced in the compositions include zinc acetate and zinc sulfate and are present in the invention in an amount ranging from about 1-20 wt% (see e.g., claims 2 and 3).  Disclosed retinoids, like Beeson, include retinyl palmitate, present in an amount ranging from about 0.001-5 wt% of the composition (see e.g., claims 1, 4, 5, 7, and 8).  Looking to the various Examples of the reference, the Examiner notes that Example 4, for instance provides a formulation containing zinc oxide and retinol, present respectively in weight percentages of 5% w/w and 0.1% w/w.  Notably, no final weight is given for the practiced composition.  Thus, in assigning a hypothetical final mass of 100 grams to the formulation, this particular Example would then contain 5 mg of zinc oxide and 100 micrograms of retinol.  Clearly, as alluded to earlier, the reference encompasses far more values than simply the ones presented in Example 4 and therefore is considered to teach and suggest, not only the weight ranges presented in claim 13, but also the specific ranges recited in claim 15.
MPEP §2144.06(I) states that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”
MPEP §2144.06(I) additionally states that “[in general], differences in concentration … will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration … is critical” and “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
In the instant case, each of the teachings of Beeson, Meehan, and Wisniewski are directed to topically applied skin compositions and are therefore each considered contribute to the knowledge and guidance upon which a person having ordinary skill in the art would rely in formulating a composition such as that which is instantly claimed.
As acknowledged above, none of the references expressly teaches their components terms of milligrams within the composition.  However, each does teach and suggest compositions which delineate the components in terms of weight percent of the total composition.  Within these confines, the Examiner concludes that the skilled artisan would be perfectly adept at calculating amounts of the practiced components in terms of the different recited mass units (i.e., grams, mg, and micrograms).
Furthermore, given that each of the references provides clear and very similar functionality for each of the disclosed components, it is concluded that the skilled artisan would have again had a reasonably high expectation of successfully formulating the claimed composition.  Each of the recited retinoid, polyphenol, and zinc salt compounds have long established functionalities as antioxidants, free-radical scavengers, and promoting the proliferation of skin cells, as evidenced by the references of record.
Therefore, for the reasons presented above, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 1, 3, 5, 6, 9, 11-16, 21, 22, and 24-26 under 35 USC 103(a) as being unpatentable over the combined teachings of Beeson et al., Meehan et al., Wisniewski et al., Hagerman and Kähkönen et al. have been fully considered but they are not persuasive.
Applicants traverse the rejection on the grounds that the amendment to claim 1 as well as the evidence provided demonstrating Applicants’ discovery of the composition being used to successfully treat MVID is sufficient in overcoming the rejection of record.  With respect to the subject matter that is claimed, Applicants simply assert that said subject matter is neither taught nor suggested.  Applicants’ “unexpected benefits,” while having been fully considered, are not commensurate in scope with the subject matter at issue.
To this end, the Examiner, in response, maintains the rejection for the reasons already of record.  Specifically, Applicants are noted as traversing the claimed invention on the basis of how it is used rather than the composition at issue.
The Examiner submits that the claimed composition remains taught and suggested by the cited references.
Furthermore, with regard to Applicants remarks directed at the method of treating, though these limitations are withdrawn from consideration, the Examiner submits that Applicants’ asserted benefits are again not commensurate in scope with the breadth of the generic composition that is present in the withdrawn claims.  Such is made evident by Table 1 of the instant application and the description that follows discussing differently coded formulations produced using that table.  Therein, Applicants are asserting beneficial effects from a product named “Shylicine.”  However, this designation carries with it, multiple definitions and it is not clear to which, if any, Applicants are claiming criticality.
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained and extended to newly presented claims 21-26.  Here, the Examiner notes that each of the limitations in the newly added claims has been previously addressed with the exception of claim 23 which recites the structural limitation of being in liquid form with the added intended use of being oral or nasogastric administration.  Claim 23 is considered to be met by the current teachings of record and while these teachings do not appear to address the intended routes of administration, they do expressly teach that the compositions are in liquid form.  Having considered the intended use, the Examiner respectfully submits that they neither structurally or compositionally further limit the recited composition. 



New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As amended as discussed above, claim 1 now incorporates the canceled limitations of previously recited claim 2.  Claim 9 recites the same subject matter, with the added parenthetical genus/section definitions for blueberry, sloe, and chokeberry.  Apart from this, the recitation of claim 9 does not differ from that of claim 1, and therefore, fails to further limit the claim from which it continues to depend.
Applicants may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 6, 9, 11, 12, 15, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ernest et al. (USPN 6,200,594 B1).
The amended limitations recited in claims 1, 3, 5, 6, 9, 11, 12, 15, and 22-25 are discussed above.
Ernest is directed to topically and orally applied liquid (e.g., cream) formulations (see e.g., claim 1, Abstract).  Disclosure of the formulations in liquid form is considered to meet the limitations newly provided in claim 23.
The topical composition is taught as comprising bilberry extract (see e.g., Abstract, claims 1 and 2) as well as one or more ancillary ingredients that are used in topical compositions (see e.g., col. 7, lines 25-30).  The ancillary ingredients include retinoids, humectants, and thickeners.
The retinoids are taught as including retinyl acetate and retinyl palmitate (see col. 7, lines 44-46).  Humectants are taught as including glycerine (see col. 7, line 31) and thickeners are taught as including xanthan gum (see col. 7, line 47).
Preferred topical compositions will comprise, in addition to the profile of extracts that include bilberry extract, both retinyl palmitate and zinc gluconate.
Based on the foregoing teachings of the reference, the Examiner respectfully submits that one of ordinary skill in the art would have had a reasonable expectation of successfully producing the instantly claimed composition.
Where the reference might be argued as being deficient is with regard to the newly presented limitations of claims 23 and 25.  However, as discussed above, the Examiner again advances that claim 3 is considered to recite that the composition of claim 1 is in liquid form and that how it is administered (aka used), does not contribute to the overall patentability of the claimed composition.
The limitations of claim 25 are directed to product-by-process limitations for preparing the polyphenol extracts recited in claim 1.  Therein, the manner in which the extract is prepared also does not contribute to the overall patentability of the claimed composition, notably as the reference discloses the recited component as an extract. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, absent a clear showing of evidence to the contrary.
		
All claims have been rejected; no claims are allowed.

Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615